DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 4/22/2022, is acknowledged. Claims 29 – 52 are amended. Claims 53 – 56 remain withdrawn. Claim 57 is newly entered. Claims 29 – 52 and 57 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29 – 52 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0163685 (“Kusumi”; of record) in view of US 2015/0314567 (“Boger”; of record) and US 2016/0031186 (“Mourer”; of record).
Regarding claim 29, Kusumi teaches a press hardening method (Title – “hot pressing method”) comprising the following steps: a) provision of a carbon steel sheet ([0010], L 3-5; [0032]; [0037]); c) thermal treatment of the blank ([0016], L 2-4; [0039]), d) transfer of the blank into a press tool and e) hot-forming of the blank to obtain a part ([0016], L 5-6; [0039]), f) cooling of the part obtained at step e) ([0016], L 5-6; [0029], L 1-2; [0039]) in order to obtain a microstructure in steel that is martensitic ([0029], L 4-7; [0040]).
Kusumi does not explicitly teach the step of cutting the carbon steel sheet to obtain a blank. However, the Examiner asserts that such a step would have been obvious to one of ordinary skill in the art, as the steel sheet must be of correct size to fit in a die tool prior to the step of press hardening.
Kusumi does not explicitly teach that the provided carbon steel sheet has a barrier pre-coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9.
Boger teaches a surface-coated steel sheet and method for producing such a sheet (Title). Boger teaches that the steel sheet has a metallic corrosion protection layer (Fig. 2, #1.1) similar to the Al or Zn plating taught by Kusumi (see Kusumi: [0018]), but in addition to this layer, at least one further metallic layer is provided (Fig. 2, #1.2). Boger teaches that this further layer may be a nickel-base alloy, including a nickel-chromium alloy ([0038], L 6-10). Additionally, Boger teaches that provision of the additional metallic layer is advantageous as a sheet which has the appearance of a single layer sheet made of the further metallic layer may be provided, while retaining the core of a carbon steel, which may be advantageous in both cost effectiveness as well as mechanical stability ([0010]).
It would have been obvious to incorporate the teachings of Boger into Kusumi and coat the steel sheet with a further metallic layer made of a nickel-chromium alloy. Provision of such a coating gives the appearance of a single layer sheet made of said nickel-chromium alloy, while retaining the cost and mechanical stability advantages of using a carbon steel sheet as the core material.
It is noted that Boger does not explicitly teach a weight ratio of Ni/Cr for the further metallic layer when a nickel-chromium alloy is selected.
Mourer teaches coatings for Co-based, Ni-based, or Fe-based superalloy substrates ([0050], L 1-3; Claim 7). Mourer teaches that the coating may be, for example, a NiCr coating (Table 2; Fig. 6). For use of a simple NiCr coating, Mourer teaches a coating composition of 77.5 wt% Ni and 22.5 wt% Cr (Table 2). Mourer teaches that use of such a coating composition imparts corrosion and oxidation resistance, wherein general or selective grain boundary oxidation of the substrate which it protects is inhibited, thereby preserving the fatigue life of the coated part ([0063], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Mourer, and provide a coating having a composition containing 77.5 wt% Ni and 22.5 wt% Cr as the further metallic layer. A layer/coating having such a composition may act to improve corrosion and oxidation resistance, thereby preserving the fatigue life of the coated part.
The Examiner notes that a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 1.5-9 required by the instant claim.
Regarding claim 30, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 2.3-9 required by the instant claim.
Regarding claim 31, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 3-5.6 required by the instant claim.
Regarding claim 32, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 55-90 wt% Ni.
Regarding claim 33, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 70-90 wt% Ni.
Regarding claim 34, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 75-85 wt% Ni.
Regarding claim 35, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-40 wt% Cr.
Regarding claim 36, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-30 wt% Cr.
Regarding claim 37, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 15-25 wt% Cr.
Regarding claim 38, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr. Thus, the pre-coating does not comprise at least one of the elements chosen from the group consisting of Zn, Al, B, N and Mo.
Regarding claim 39, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr.
Regarding claim 40, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range falls within the claimed range of 10-550 nm.
Regarding claim 41, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range overlaps the claimed range of 10-90 nm. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 42, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range overlaps the claimed range of 150-250 nm. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 43, Kusumi teaches that the carbon steel sheet is directly topped by an anticorrosion pre-coating ([0017]). Further, as illustrated by Fig. 2 of Boger, the further metallic layer (Fig. 2, #1.2), drawn to the barrier pre-coating, is directly atop the anticorrosion layer (Fig. 2, #1.1).
Regarding claim 44, Kusumi teaches that the anticorrosion pre-coating comprises at least one of zinc ([0020]) or aluminum ([0018]), and their alloys.
Regarding claim 45, Kusumi teaches that the anticorrosion pre-coating is based on aluminum ([0017]; [0018]) or based on zinc ([0017]; [0020]).
Regarding claim 46, Kusumi teaches that the anticorrosion pre-coating is based on aluminum ([0018]) and may additionally comprise 3-15 wt% Si, 0.05-0.5 wt% Fe, and 0.5-10 wt% Mg ([0018]). The Examiner notes that the compositional ranges taught by Kusumi render those of the instant claim obvious due to ranges which either fall within, overlap, or encompass the claimed ranges (MPEP 2144.05 I). Additionally, it is noted that the claimed amounts of Mg and Zn are optional according to the claim language, and thus the scope of the clam includes a pre-coating which contains none of either Mg or Zn.
Regarding claim 47, Kusumi teaches that the anticorrosion pre-coating is based on zinc ([0020]) and may additionally comprise aluminum, such as a Zn-0.2% Al composition, for example ([0020]). The Examiner notes that such a pre-coating composition falls within the composition of the instant claim.
Regarding claim 48, Boger teaches that the further metallic layer (i.e. barrier pre-coating) may be deposited by physical vapor deposition ([0013], L 1-3; [0032], L 6-9; Claim 2).
Regarding claim 49, Kusumi teaches that the thermal treatment is performed at a temperature greater than the Ac3 temperature of the steel, and less than 1100°C ([0023], L 3-5). Kusumi teaches that a lower temperature limit for heating the steel is about 800°C ([0024], L 6-7).
The Examiner notes that the temperature range of 800-1100°C taught by Kusumi encompasses the claimed range of 800-950°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 50, Kusumi teaches that the thermal treatment is performed at a temperature greater than the Ac3 temperature of the steel, and less than 1100°C ([0023], L 3-5). Kusumi teaches that a lower temperature limit for heating the steel is about 800°C ([0024], L 6-7). Kusumi teaches that the steel is transformed into an austenite single-phase region by heating above the Ac3 temperature ([0023], L 6-8).
The Examiner notes that the temperature range of 800-1100°C taught by Kusumi encompasses the claimed range of 840-950°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 51, in examples, Kusumi teaches that the thermal treatment is performed with a holding time ranging from 1 minute to 10 minutes (Tables 2, 4, 7). Such a holding time range falls within the claimed range of 1-12 minutes.
Regarding the type of atmosphere used during the thermal treatment, Kusumi teaches that the atmosphere is a controlled atmosphere ([0033], L 1-2; [0039], L 1-2), limits the maximum permissible hydrogen concentration ([0025]) and dew point ([0026], L 1-5), and provides an acceptable range for oxygen concentration ranging from 1-21 vol% ([0026], L 13-15). 
Given this information, an ordinarily skilled artisan would appreciate that the atmosphere used in the thermal treatment step of Kusumi amounts to air, given that no specific definition for the term “air” is provided in the as-filed disclosure. Additionally, when oxygen is present in a reduced amount such as suggested in Kusumi, the atmosphere may be interpreted as being inert.
Regarding claim 52, in examples, Kusumi teaches that the initial hot press temperature during hot forming is about 750°C ([0033], L 5-6; [0039], L 5-6; [0051], L 5-6). This temperature falls within the claimed hot forming temperature range of 600-830°C.
Regarding claim 57, Kusumi teaches that the anticorrosion pre-coating may include zinc ([0017]; [0020]), and may be deposited by hot-dip galvanization, for example ([0048], L 4-5).

Response to Arguments
Applicant’s remarks filed 4/22/2022 are acknowledged and have been fully considered. Applicant has argued that the Kusumi reference does not teach or suggest a barrier pre-coating comprising nickel and chromium. Applicant further states that Kusumi teaches a maximum of 1% chromium in its coatings. The Examiner notes that the 1% chromium maximum taught by Kusumi is in relation to the feature of an anticorrosion pre-coating which directly tops the carbon steel sheet, and is claimed in instant claim 43. Thus, the 1% maximum of chromium taught by Kusumi is irrelevant to the presently argued feature of a barrier pre-coating, which is distinct from an anticorrosion pre-coating.
Applicant has argued against the Examiner’s incorporation of the Boger reference to teach the aforementioned barrier pre-coating. Specifically, Applicant argues that Boger teaches that the nickel-chromium layer is provided for improved surface appearance, in contrast to the barrier pre-coating of the instant claim, which is subjected to processing steps including thermal treatment, hot forming, and cooling. Applicant then alleges that an ordinarily skilled artisan would have no reason to provide the nickel-chromium layer of Boger, which is provided to improve surface appearance, prior to thermal treatment, hot forming, and cooling, which Applicant alleges would necessarily disturb and damage the appearance. Applicant alleges that an ordinarily skilled artisan would provide such a layer after thermal treatment, hot forming, and cooling.
The Examiner finds this argument to be unpersuasive. In making the argument, Applicant cites to [0019] and [0021] of Kusumi, the primary reference, to argue that the surface of the coated steel sheet is modified. The Examiner notes that [0019] and [0021] of Kusumi only reference surface modification when the exposed surface is an Al-based or Zn-based plating layer. Such disclosure does not provide any evidence that a nickel-chromium layer would be modified by heating. Even further, it is noted that surface modification in and of itself does not constitute a reason why one of ordinary skill in the art would refrain from providing the steel sheet with a nickel-chromium layer prior to heating, hot forming, and cooling. Surface modification, if it even occurs, which has not been proven by Applicant in this case, may result in beneficial results in relation to surface appearance. Applicant has not proven that surface modification as a result of heating, hot forming, and cooling would necessarily result in a degradation of surface appearance. As such, there is no presented evidence that suggests that an ordinarily skilled artisan would refrain from providing the steel sheet with a nickel-chromium layer prior to heating, hot forming, and cooling, in order to preserve its surface appearance.
Applicant argues further with respect to the Mourer reference. Specifically, Applicant argues that Mourer would suggest to an ordinarily skilled artisan that the Boger coating be applied after thermal treatment, hot forming, and cooling, as the coatings of Mourer are expressly applied to finished parts such as turbines and disks. Applicant argues that since Mourer teaches that the coatings are not required to support a substantial load during operation, there would be no reason to subject them to such a load during hot forming.
The Examiner finds this argument to be unpersuasive. In response to applicant's argument that the teachings of Mourer suggest that the coating should not be applied until after thermal treatment, hot forming, and cooling as Mourer teaches application of coatings to finished products, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, Applicant’s assertion that there would be no reason to subject the coating to “such a load” during hot forming as Mourer teaches that coatings are not required to support a substantial load during operation, is not found to be persuasive. What is meant by “a substantial load” is not ascertained by Applicant. Further, the Examiner notes that even if the excerpt has relevance to the rejection, the simple lack of a requirement for a thing (e.g. the capability of supporting a substantial load during operation) does not prove its non-existence altogether.
Applicant argues further with respect to dependent claims 38 and 39. Applicant argues that Mourer teaches Al as a required component of the coating, and as such, cannot be used to teach the limitation found in dependent claim 39 which requires that the barrier pre-coating consist of Cr and Ni. Applicant alleges that the NiCr alloy cited by the Examiner previously is only a comparative example, and as such, a person of ordinary skill in the art would not choose to modify Kusumi and Boger by setting the composition of the barrier pre-coating to be equivalent to a comparative example.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that nowhere in the reference does Mourer indicate that the 77.5% Ni – 22.5% Cr coating is merely a “comparative example”. Mourer does indicate that fatigue behavior of the NiCr coating may be improved by alloying with aluminum and cobalt and/or yttrium. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (MPEP 2123 II). Thus, the simple admission by Mourer that properties may be enhanced even further through incorporation of additional alloying elements in the coating, does not indicate the a coating consisting of Ni and Cr becomes patentable, as it is known in the art, and Mourer provides sufficient motivation to incorporate such a coating through teaching that use of such a coating composition imparts corrosion and oxidation resistance, wherein general or selective grain boundary oxidation of the substrate which it protects is inhibited, thereby preserving the fatigue life of the coated part ([0063], L 1-4).
Regarding Applicant’s allegation that Al is a required component in the coating as taught by Mourer, the Examiner disagrees, and cites Table 2 as direct evidence, wherein several example alloys do not contain any amount of Al. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735